19-31038-hcm Doc#14 Filed 12/05/19 Entered 12/05/19 11:49:16 Main Document Pg 1 of 2



                            UNITED STATES BANKRUPTCY COURT
                               WESTERN DISTRICT OF TEXAS
                                    EL PASO DIVISION

   In Re:                                            §                   Case No. 19-31038-HCM
   SUPERIOR TLC HOME                                 §
   HEALTH CARE, LLC                                  §
        Debtor                                       §                   Chapter 7

                           TRUSTEE'S OBJECTION TO CLAIM # 4 OF
                            Nelida Lewis, WITH NOTICE THEREOF

          This is an objection to your claim in this bankruptcy case. This objection asks
          the Court to disallow (eliminate), reduce, or modify your claim as set forth in
          this objection. If you do not file a written response to this objection within 30
          days from the date of mailing of this objection, the Court may disallow
          (eliminate), reduce, or modify your claim as set forth in this objection, without
          a hearing being held.

          Any response to this objection must explain your position and be timely filed
          with the United States Bankruptcy Clerk, Western District of Texas, 511 E.
          San Antonio Ave Rm 444 El Paso TX 79901. If a timely response is filed, the
          Court will then set a hearing on the objection and you will be provided with
          notice of the date, time, and place of the hearing. If you do not attend the
          hearing, the Court may decide that you do not oppose the objection to your
          claim.

          1.      Ronald Ingalls, Trustee, objects to the duplicate claim # 4 of Nelida Lewis, in the

   amount of $3,200.00, filed on 11/06/2019, in the above styled case, for the reason that this claim

   is a duplicate of Claim # 5 filed by Nelida Lewis, for the amount of $3,200.00, on 11/06/2019.

          2.      Claim # 4 should be disallowed in the above styled case as it a duplicate of Claim

   # 5 filed by Nelida Lewis.

          WHEREFORE, PREMISES CONSIDERED, Ronald Ingalls, Trustee, prays that the Court

   disallow Claim # 4 as a duplicate claim, and for other just relief.
19-31038-hcm Doc#14 Filed 12/05/19 Entered 12/05/19 11:49:16 Main Document Pg 2 of 2



                                                      Respectfully submitted,


                                                      /s/ Ronald Ingalls
                                                      Ronald Ingalls
                                                      CHAPTER 7 TRUSTEE
                                                      PO Box 2867
                                                      Fredericksburg, TX 78624-1927
                                                      Tel: (830) 321-0878
                                                      Fax: (830) 321-0913
                                                      Email: ron@ingallstrustee.com

                                  CERTIFICATE OF SERVICE

          The signature above certifies that a true and correct copy of the foregoing document has
   been served by first class, U.S. mail, postage prepaid on December 5, 2019, on:

       Nelida Lewis                                  ERIC M. MARTINEZ
       12733 Tierra Aurora                           MARTINEZ LAW FIRM
       El Paso, TX 79938-4784                        5601 MONTANA AVENUE STE A
                                                     EL PASO, TX 79925

       United States Trustee - EP12                  SUPERIOR TLC HOME HEALTH
       US Trustee’s Office                           CARE, LLC
       615 E Houston Ste 533                         11500 Charles Boyle Pl.
       San Antonio, TX 78205-2055                    El Paso, TX 79934
